Case 0:20-cv-62215-XXXX Document 1 Entered on FLSD Docket 10/30/2020 Page 1 of 10

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
FORT LAUDERDALE DIVISION

CARLOS BRITO, Individually,
Plaintiff,
vs, : Case No.
FLANIGAN’S ENTERPRISES, INC., a Florida :
Corporation, JOSAR INVESTMENTS, LLC, a
Florida Limited Liability Company,

Defendant(s). :
/

 

COMPLAINT
(injunctive Relief Demanded)

Plaintiff, CARLOS BRITO, Individually, and on behalf of all other mobility impaired
individuals similarly situated, (sometimes referred to as “Plaintiff’), hereby sues the Defendants,
FLANIGAN’S ENTERPRISES, INC., a Florida Corporation, and JOSAR INVESTMENTS,
LLC, a Florida Limited Liability Company, (sometimes referred to as “Defendants”), for
Injunctive Relief, and attorney’s fees, litigation expenses, and costs, pursuant to the Americans
with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”).

1. Plaintiff, Carlos Brito, is an individual residing in Miami, Florida, in the County of
Miami-Dade.

2, Defendants’ properties, Flanigan’s #31 Seafood Bar & Grill, and Flanigan’s Wine &
Liquor are located at 4 North Federal Highway, Hallandale Beach, FL in the County of
Broward.

3. Venue is properly located in the Southern District of Florida because venue lies in the
judicial district of the property situs. The Defendants’ properties are located in, and do

business within, this judicial district.
Case 0:20-cv-62215-XXXX Document 1 Entered on FLSD Docket 10/30/2020 Page 2 of 10

4. Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given original
jurisdiction over actions which arise from the Defendants’ violations of Title III of the
Americans with Disabilities Act, 42 U.S.C. § 12181 et_seg. See also 28 U.S.C. § 2201
and § 2202.

5. Plaintiff Carlos Britos, is sui juris, and qualifies as an individual with disabilities as
defined by the ADA, being a paraplegic. Mr. Brito relies on a manual wheelchair for
mobility.

6. Mr. Brito is regularly in the North Dade-Broward area where the subject properties are
located. The subject properties are located on the intersection of Biscayne Boulevard and
Hallandale Beach Boulevard, both major commercial streets in South Florida. Mr. Brito
is regularly in the area as part of his job as an Uber driver, and one of his attorneys, the
Law Firm of Fuller, Fuller & Associates, P.A., has its offices nearby in North Miami, FL.
Mr. Brito frequently eats in the area and takes advantage of the vast variety of restaurants
that are offered in the area. Mr. Brito also enjoys shopping at the Aventura Mall, which
is nearby to the subject property. He also goes to the area in conjunction with his
advocacy for access to public accommodations for disabled persons.

7. Mr. Brito has been to the subject properties, Flanigan’s #31 Seafood Bar and Grill and
Big Daddy’s Wine and Liquor on numerous occasions, including August 20, 2020, when
he went as a customer, and to confirm the ADA violations, along with an ADA expert.
Mr. Brito intends to return to the properties in the near future.

8. The ADA violations set forth herein, have endangered Mr. Brito’s safety, and will in the
future continue to endanger his safety, until the barriers are corrected.

9. Defendant, Flanigan’s Enterprises, Inc., owns the Flanigan’s #31 Seafood Bar & Grill,

and Defendant Josar Investments LLC., owns the property where the Flanigan’s Wine &
2
Case 0:20-cv-62215-XXXX Document 1 Entered on FLSD Docket 10/30/2020 Page 3 of 10

Liquor is located.

10. Defendants’ own, lease, (or lease to), or operate a place of public accommodation as
defined by the ADA and the regulations implementing the ADA, 28 CFR 36.201(a) and
36.104. Defendants are responsible for complying with the obligations of the ADA.

11. The subject properties, are operated by private entities whose operation affect commerce
and are a public accommodation as defined by the ADA and its implementing
regulations. See, 28 CFR § 36.104.

12. Carlos Brito has a realistic, credible, existing and continuing threat of discrimination
from the Defendants’ non-compliance with the ADA with respect to the property as
described. Plaintiff has reasonable grounds to believe that he will continue to be
subjected to discrimination in violation of the ADA by the Defendants. Carlos Brito
desires to visit Flanigan’s #31 Seafood Bar & Grill, and Flanigan’s Wine & Liquor, not
only to avail himself of the goods and services available at the property, but to assure
himself that this property is in compliance with the ADA so that he and others similarly
situated will have full and equal enjoyment of the property without fear of discrimination.

13. The Defendants have discriminated against the individual Plaintiff by denying him access
to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages
and/or accommodations of the buildings, as prohibited by 42 U.S.C. § 12182 et_seq., as
described in paragraph 14.

14. The Defendants have discriminated, and are continuing to discriminate against the
Plaintiff in violation of the ADA by failing to, inter-alia, have accessible features by
January 26, 1992 (or January 26, 1993, if Defendant has 10 or fewer employees and gross

receipts of $500,000.00 or less) a preliminary inspection of the subject properties has
Case 0:20-cv-62215-XXXX Document 1 Entered on FLSD Docket 10/30/2020 Page 4 of 10

shown that violations exists. These violations that Carlos Brito has personally
encountered or observed include, but are not limited to:
ENTRANCE ACCESS AND PATH OF TRAVEL

Applicable to Defendants’ Flanigan Enterprises, Inc. and Defendant Josar
Investments, LLC

a) The disabled parking spaces serving the building are not on the shortest accessible route
of travel from adjacent parking to an accessible entrance in violation of ADAAG 4.6.2.
This condition requires the Plaintiff to enter vehicular traffic.

b) There is an insufficient number of compliant parking, which makes parking an issue for
the Plaintiff.

c) The plaintiff had difficulty traversing the path of travel, as there are cross slopes in excess
of 2%. Violation: The path of travel contains excessive cross slopes in violation of
Section 4.3.7 of the ADAAG and Section 403.3 of the 2010 ADA Standards, whose
resolution is readily achievable.

Applicable to Defendants’ Flanigan Enterprises, Inc. and Defendant Josar
Investments, LLC

d) The plaintiff could not traverse through areas of the store, as the required 36” path isn’t
provided due to objects that obstruct the path of travel. Violation: There isn’t a
continuous path of travel connecting all essential elements of the store, in violation of
Sections 4.2.1 & 4.3.3 of the ADAAG, 28 CFR 36.211, and Section 403.5.1 of the 2010
ADA Standards, whose resolution is readily achievable.

Applicable to Defendants’ Flanigan Enterprises, Inc. and Defendant Josar
Investments, LLC

 

e) The plaintiff had difficulty on the path of travel at the facility, as ramps do not have
compliant handrails violating Section 4.8.5 of the ADAAG and Section 405.8 of the 2010
ADA Standards, whose resolution is readily achievable.

Applicable to Defendants’ Flanigan Enterprises, Inc. and Defendant Josar
Investments, LLC

f) The plaintiff had difficulty traversing the path of travel, as it was not continuous and
accessible. Violation: There are inaccessible routes from the public sidewalk and
transportation stop. These are violations of the requirements in Sections 4.3.2(1), 4.3.8,
4.5.1, and 4.5.2 of the ADAAG and Sections 206.2.1, 302.1, 303, and 402.2 of the 2010
ADA Standards, whose resolution is readily achievable.
Case 0:20-cv-62215-XXXX Document 1 Entered on FLSD Docket 10/30/2020 Page 5 of 10

Applicable to Defendants’ Flanigan Enterprises. Inc. and Defendant Josar
Investments, LLC

g) The plaintiff had difficulty traversing the path of travel due to abrupt changes in level.
Violation: There are changes in levels of greater than % inch, violating Sections 4.3.8 and
4.5.2 of the ADAAG and Section 303 of the 2010 ADA Standards, whose resolution is
readily achievable.

Applicable to Defendants’ Flanigan Enterprises. Inc. and Defendant Josar
Investments, LLC

h) The plaintiff had difficulty traversing the path of travel as it contains cracks, faded
striping and areas where water accumulates. Violation: The path of travel is not
maintained violating Section 36.211 of the ADA Standards.

Access to Goods and Services — applicable to Defendant Flanigan Enterprises, Inc.

i) There is seating provided at the facility that does not comply with the standards
prescribed in Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA
Standards, whose resolution is readily achievable.

j) The plaintiff could not utilize the bar counter, as it is mounted too high. Violation: There
are bar counters that are not at the prescribed height, violating Section 4.32.4 and 5.2 of
the ADAAG and Section 902.3 of the 2010 ADA Standards, whose resolution is readily
achievable.

Public Restrooms — applicable to Defendant Flanigan Enterprises, Inc.

k) The plaintiff could not use the accessible toilet compartment door without assistance, as it
is not self-closing and does not have compliant door hardware. Violation: The accessible
toilet compartment door does not provide hardware and features that comply with
Sections 4.17.5 and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010
ADA Standards, whose resolution is readily achievable.

1) The plaintiff could not use the toilet compartment without assistance, as one of the
required size is not provided: Violation: The toilet compartments provided for public use
at the facility are in violation of Section 4.17.3 and Figure 30(a) of the ADAAG and
Section 604.8.1 of the 2010 ADA Standards, whose resolution is readily achievable.

m) The plaintiff could not flush the toilet without assistance, as the flush valve is not
mounted on the wide area. Violation: The flush valve is not mounted on the compliant
side in violation of Section 4.16.5 of the ADAAG and Section 604.6 of the 2010 ADA
Standards, whose resolution is readily achievable.

n) The plaintiff had difficulty using the toilet without assistance, as it is not mounted at the
required distance from the side wall. Violation: The water closet in the accessible toilet
compartment is mounted at a non-compliant distance from the wall in violation of

5
Case 0:20-cv-62215-XXXX Document 1 Entered on FLSD Docket 10/30/2020 Page 6 of 10

Section 4.17.3 and Figure 30(a) of the ADAAG and Section 604.2 of the 2010 ADA
Standards, whose resolution is readily achievable.

0) The plaintiff could not transfer to the toilet without assistance in the accessible toilet
compartment, as objects are mounted less than 1 1/2” below a grab bar, obstructing its
use. Violation: The grab bars do not comply with the requirements prescribed in Sections
4.17.6 and 4.26 of the ADAAG and Section 609.3 of the 2010 ADA Standards, whose
resolution is readily achievable.

p) The plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors
provided in the restrooms are in violation of the requirements in Section 4.19.6 of the

ADAAG and Section 603.3 of the 2010 ADA Standards, whose resolution is readily
achievable.

q) The plaintiff could not exit the restroom without assistance, as the required maneuvering
clearance is not provided. Violation: The restroom door does not provide the required
latch side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4 of the
2010 ADA Standards, whose resolution is readily achievable.

t) The plaintiff could not use the baby changing table without assistance as the handle is
mounted too high. Violation: There are elements provided for public use in the restroom,
with controls or operating mechanisms outside the reach ranges prescribed in Sections
4.2.5, 4.2.6, and 4.27.3 of the ADAAG and Sections 308 & 309.3 of the 2010 ADA
Standards, whose resolution is readily achievable.

Maintenance

Applicable to Defendants’ Flanigan Enterprises, Inc. and Defendant Josar
Investments, LLC

s) The accessible features of the facility are not maintained, creating barriers to access for
the Plaintiff, as set forth herein, in violation of 28 CFR 36.211.

15. All of the foregoing violations are also violations of the 1991 Americans with Disabilities
Act Accessibility Guidelines (ADAAG), and the 2010 Standards for Accessible Design,
as promulgated by the U.S. Department of Justice.

16. The discriminatory violations described in paragraph 14 are not an exclusive list of the
Defendants’ ADA violations. Plaintiff requires the inspection of the Defendants’ place of
public accommodation in order to photograph and measure all of the discriminatory acts
violating the ADA and all of the barriers to access. The individual Plaintiff, and all other

6
Case 0:20-cv-62215-XXXX Document 1 Entered on FLSD Docket 10/30/2020 Page 7 of 10

individuals similarly situated, have been denied access to, and have been denied the
benefits of services, programs and activities of the Defendants’ buildings and its
facilities, and have otherwise been discriminated against and damaged by the Defendants
because of the Defendants’ ADA violations, as set forth above. The individual Plaintiff,
and all others similarly situated, will continue to suffer such discrimination, injury and
damage without the immediate relief provided by the ADA as requested herein. In order
to remedy this discriminatory situation, the Plaintiff requires an inspection of the
Defendants’ place of public accommodation in order to determine all of the areas of non-
compliance with the Americans with Disabilities Act.

17. | Defendants have discriminated against the individual by denying him access to full and
equal enjoyment of the goods, services, facilities, privileges, advantages and/or
accommodations of their places of public accommodation or commercial facilities in
violation of 42 U.S.C. § 12181 et seq. and 28 CFR 36.302 et_seg. Furthermore, the
Defendants continue to discriminate against the Plaintiff, and all those similarly situated
by failing to make reasonable modifications in policies, practices or procedures, when
such modifications are necessary to afford all offered goods, services, facilities,
privileges, advantages or accommodations to individuals with disabilities; and by failing
to take such efforts that may be necessary to ensure that no individual with a disability is
excluded, denied services, segregated or otherwise treated differently than other
individuals because of the absence of auxiliary aids and services.

18. Plaintiff is without adequate remedy at law and is suffering irreparable harm.
Considering the balance of hardships between the Plaintiff and Defendants, a remedy in
equity is warranted. Furthermore, the public interest would not be disserved by a

permanent injunction.
Case 0:20-cv-62215-XXXX Document 1 Entered on FLSD Docket 10/30/2020 Page 8 of 10

19. Appendix A to Part 36 — Standards for Accessible Design (28 CFR Part 36, App. A), sets
out guidelines for accessibility for buildings and facilities. These guidelines are to be
applied during design, construction and alteration of such buildings and facilities to the
extent required by regulations issued by Federal Agencies, including the Department of
Justice, under the ADA.

20. Defendant is required to remove this existing architectural barriers to the physically
disabled when such removal is readily achievable for its place of public accommodation
that have existed prior to January 26, 1992, 28 CFR 36.304(a); in the alternative, if there
has been an alteration to Defendant’s place of public accommodation since January 26,
1992, then the Defendant is required to ensure to the maximum extent feasible, that the
altered portions of the facility are readily accessible to and useable by individuals with
disabilities, including individuals who use wheelchairs, 28 CFR 36.402; and finally, if the
Defendant’s facility is one which was designed and constructed for first occupancy
subsequent to January 26, 1992, as defined in 28 CFR 36.401, then the Defendant’s
facility must be readily accessible to and useable by individuals with disabilities as
defined by the ADA.

21. Notice to Defendant is not required as a result of the Defendant’s failure to cure the
violations by January 26, 1992 (or January 26, 1993, if Defendant has 10 or fewer
employees and gross receipts of $500,000 or less). All other conditions precedent have
been met by Plaintiff or waived by the Defendant.

22. Plaintiff has retained the undersigned counsel and is entitled to recover attorneys’ fees,
costs, and litigation expenses from the Defendants pursuant to 42 U.S.C. § 12285.

23. Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant Plaintiff

Injunctive Relief, including an order to require the Defendants to alter the Flanigan’s #31
8
Case 0:20-cv-62215-XXXX Document 1 Entered on FLSD Docket 10/30/2020 Page 9 of 10

Seafood Bar & Grill, and Flanigan’s Wine & Liquor to make those facilities readily
accessible to useable by the Plaintiff and all other persons with disabilities as defined by
the ADA; or by closing the facilities until such time as the Defendants cure its violations
of the ADA.

WHEREFORE, Plaintiff respectfully requests:

a. The Court issue a Declaratory Judgment that determines that the Defendants at the
commencement of the subject lawsuit are in violation of Title III of the
Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.

b. Injunctive relief against the Defendants including an order to make all readily
achievable alterations to the facilities; or to make such facilities readily accessible
to and usable by individuals with disabilities to the extent required by the ADA;
and to require the Defendants to make reasonable modifications in policies,
practices or procedures, when such modifications are necessary to afford all
offered goods, services, facilities, privileges, advantages or accommodations to
individuals with disabilities; and by failing to take such steps that may be
necessary to ensure that no individual with a disability is excluded, denied
services, segregated or otherwise treated differently than other individuals

because of the absence of auxiliary aids and services.

c. Require the Defendants to maintain its accessible features on an ongoing basis, as
required by law.

d. An award of attorney’s fees, costs and litigation expenses pursuant to 42 U.S.C.
§ 12205.
Case 0:20-cv-62215-XXXX Document 1 Entered on FLSD Docket 10/30/2020 Page 10 of 10°

€. Such other relief as the Court deems Just and proper, and/or is allowable under

Title ITI of the Americans with Disabilities Act.

Nie

John P. fyller, Esquire (FBN: 276847)
FULLER, FULLER & ASSOCIATES, P.A.
12000 Biscayne Blvd., Suite 502

North Miami, FL 33181

Telephone: (305) 891-5199

Facsimile: (305) 893-9505

E-mail: jpf@fullerfuller.com

 

 

Counsel for Plaintiff Carlos Brito

10
